      Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 1 of 8                                  FILED
                                                                                                 2019 Oct-25 AM 10:56
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ROCHE DIAGNOSTICS                                )
CORPORATION, et al.,                             )
                                                 )
               Plaintiffs                        )
                                                 )
       vs.                                       )    Case No. 2:18-cv-01479-KOB-HNJ
                                                 )
PRIORITY HEALTHCARE                              )
CORPORATION, et al.,                             )
                                                 )
               Defendants                        )

                                             ORDER

       This matter comes before the court on “Plaintiffs’ Motion for an Order Freezing Certain

Assets of Defendants.” (Doc. 252.) On October 21, 2019, Plaintiffs filed the instant motion. And

on October 22, 2019, because the court is engaged in an extended habeas evidentiary hearing,

the court referred the Motion to Magistrate Judge Herman N. Johnson, Jr. (Doc. 253.) But

considering the time-sensitive nature of this matter, the court RESCINDS the referral of this

matter to Judge Johnson and instead reviews the motion based on parties’ written submissions.

       In its motion, Plaintiffs argue that Defendant Konie Minga possesses tens of millions of

dollars that rightly belong to Plaintiffs, and that she and others working in concert with her are

likely to conceal, dissipate, or spend some or all of that money before trial. For the reasons

explained below, the court GRANTS Plaintiffs’ motion for a temporary restraining order.

Background

       On December 21, 2018, Plaintiffs Roche Diagnostics Corporation and Roche Diabetes

Care, Inc., filed an Amended Complaint against Defendants alleging multiple violations under
      Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 2 of 8



the Racketeer Influenced and Corrupt Organizations Act, as well as claims of common law and

statutory fraud, conspiracy to commit fraud, negligent misrepresentation, unjust enrichment, and

money had and received. (Doc. 90.)

       Roche, a diabetic test strip manufacturer, alleges that Individual and Corporate

Defendants operate as a cooperative enterprise to defraud medical insurance companies by

billing insurance companies for Roche test strips that are either not shipped to patients at all, or

are different from—and priced much higher than—the products that patients actually receive.

Roche avers that spouses Konie and Phillip Minga lead the enterprise, with Konie Minga owning

the Corporate Defendants and Phillip Minga acting as the de facto director of the scheme. Roche

specifically contends that Defendant Priority Healthcare Corporation (“PHC”) owns or operates

all of the other Corporate Defendants as subsidiaries for the purpose of generating, submitting,

and processing fraudulent insurance claims related to Roche’s test strips. Roche avers

Defendants’ scheme caused Roche to pay multiple millions in unwarranted rebates from which

Defendants profit.

       In support of its motion for a temporary restraining order, Roche submitted four affidavits

and numerous pages of testimony and financial documents, among other records. Roche

contends that this evidence portrays (1) Priority Care’s fraudulent insurance-fraud scheme is now

undisputed, with Priority Care’s corporate witness Geneva Oswalt and former Defendant

Christopher Daniel Knotts both stating under penalty of perjury that Roche’s allegations of fraud

are true; (2) the proceeds of this fraud are being held in identifiable investment accounts in the

names of shell entities owned by Konie Minga that were created to conceal Defendants’ assets;

(3) Phillip and Konie Minga withdrew or transferred $15 million from their business accounts

within days after Roche filed this lawsuit; and (4) Defendants doctored over one hundred



                                                  2
         Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 3 of 8



business records produced in discovery in an effort to falsely understate the magnitude of their

theft.

Standard of Review

          Federal Rule of Civil Procedure 65 authorizes courts to issue temporary restraining orders

if “specific facts in an affidavit or a verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

in opposition” to a motion for a preliminary injunction. Fed. R. Civ. P. 65(b)(1)(A). Temporary

restraining orders “preserve the status quo until there is an opportunity to hold a hearing on the

application for a preliminary injunction.” United States v. Kaley, 579 F.3d 1246, 1264 (11th Cir.

2009).

          Temporary restraining orders may issue only if the movant establishes “(1) a substantial

likelihood of success on the merits; (2) that irreparable injury will be suffered if the relief is not

granted; (3) that the threatened injury outweighs the harm the relief would inflict on the non-

movant; and (4) that entry of the relief would serve the public interest.” Schiavo ex rel. Schindler

v. Schiavo, 403 F.3d 1223, 1125–26 (11th Cir. 2005). Though the court considers each of these

factors in its determination, “demonstration of irreparable injury by the party seeking relief is an

essential prerequisite to a temporary restraining order.” CHARLES ALAN WRIGHT & ARTHUR R.

MILLER, FEDERAL PRACTICE AND PROCEDURE § 2951 (3d ed. 1999).

Analysis

          A court may exercise its discretion to issue a temporary restraining order where the

movant establishes “a real and immediate—as opposed to merely conjectural or hypothetical—

threat of future injury.” Securitas v. Sec. Servs. USA, Inc. v. Whitt, 2012 U.S. WL 1565984, at

*25 (N.D. Ala. Apr. 26, 2012) (quoting Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th



                                                   3
      Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 4 of 8



Cir. 1994)). After weighing the factors, the court finds the circumstances entitle Roche to a

temporary restraining order freezing specific assets owned by Defendants.

   A. Roche has Demonstrated a Substantial Likelihood of Success on the Merits

   Roche has established it is substantially likely to succeed on its unjust enrichment claims

against Defendants. First and foremost, Roche supported the instant motion with evidence from

former Defendant and PHC employee Daniel Knotts, the estranged son-in-law of the Mingas.

Mr. Knotts admitted that the Defendants falsified insurance claims based upon his review of

pertinent records. Second, the declaration of Forensic Accountant and Certified Fraud Examiner

Kenneth Yorkmark demonstrates that the Minga’s accounts likely contain profits derived from

Defendants’ alleged fraud. Third, Geneva Oswalt’s testimony further corroborates Roche’s

claims that Defendants engaged in large-scale fraud. Taken as a whole, this evidence exhibits a

substantial likelihood that Defendants defrauded Roche and were unjustly enriched.

   As a result, Roche has demonstrated it will likely prevail on its claims for unjust enrichment

and money had and received. Of course, this review comprises only a preliminary assessment,

bereft of the more involved confrontation the Defendants may present at the preliminary

injunction hearing. Even then, the hearing will not accomplish a full adjudication of Defendants’

actual liability on the claims. But the evidence garnered thus far depicts Roche’s substantial

likelihood of success on the merits.

   B. Roche Will Suffer Immediate and Irreparable Injury Without a Temporary

       Restraining Order

       Roche has established it will suffer immediate and irreparable injury in the absence of a

temporary restraining order. Roche claims it is entitled to restitution and disgorgement based on

unjust enrichment. Roche Compliance Analyst Kerri McAleavey avers Roche has paid between



                                                 4
      Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 5 of 8



approximately $30.7 and $32.3 million in unwarranted rebates because of Defendants’ alleged

fraud. Kenneth Yormark avers that Defendants have transferred, via circuitous routes, at least

$32.7 million in profits from its alleged criminal enterprise to the specific, non-business accounts

Roche seeks to freeze. Based upon Roche’s unjust enrichment claim, and the court’s upholding

the viability of that claim in denying the Defendants’ most recent dismissal motion, Roche

essentially contends that the funds in the described accounts constitute its funds to which it is

entitled pursuant to the restitution remedy.

       The foregoing evaluation manifests the immediacy of the requested relief. The evidence

Roche presented about the past conduct of the Mingas demonstrates the likelihood that, if left

unimpeded, Defendants will conceal or dissipate some or all of the money Roche seeks to

recover as restitution. In particular, the evidentiary record reflects that Phillip Minga transferred

multiple millions of dollars within days after Roche filed its complaint. More importantly,

representations exist that Defendants will use the disputed accounts to pay for personal expenses

and other items. Accordingly, temporarily freezing Defendants’ assets will protect Roche from

immediate, irreparable injury.

       The court recognizes the general rule that injunctive relief is inappropriate to preserve

funds for monetary relief. Rosen v. Cascade Int’l, 21 F.3d 1520, 1528 (11th Cir. 1994). But the

Eleventh Circuit has repeatedly held that this rule that applies to claims for legal damages gives

way when equitable remedies come into play. See, e.g., Levi Strauss & Co. v. Sunrise Int’l

Trading, Inc., 51 F.3d 982, 987 (11th Cir. 1995); SEC v. ETS Payphones, Inc., 408 F.3d 727, 734

(11th Cir. 2005).

   C. The Threatened Injury to Roche Outweighs the Harm to the Defendants

   The balance of the parties’ harms weighs in Roche’s favor. As discussed above, the evidence



                                                  5
      Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 6 of 8



presented establishes the very real likelihood that Defendants will conceal or dissipate assets

acquired through their allegedly fraudulent enterprise, thus prejudicing Roche’s potential for the

equitable relief it seeks. Defendants, by contrast, will suffer little harm from the freezing of the

identified assets. Roche preliminarily establishes the location of these assets in savings or passive

investment accounts. Furthermore, Roche’s motion does not seek to freeze an additional $6

million of the Minga’s assets that are separate from the disputed accounts, along with

approximately $800,000 in cash; these assets will remain available for any necessary business or

personal expenses. Accordingly, any adverse impact of the temporary asset freeze on Defendants

would be minimal. These considerations counsel in favor of a temporary restraining order.

       Furthermore, the court will order Roche to post a $100,000 bond pursuant to Federal Rule

of Civil Procedure 65, increased from its suggested $25,000 bond; Roche must present this bond

no more than three days from issuance of this temporary restraining order.

   D. The Temporary Restraining Order Would Serve the Public Interest

   Based upon the circumstances of this case, the court is satisfied that a temporary restraining

order would serve the public interest. Roche alleges Defendants have engaged in extensive

healthcare fraud, thus prompting a public interest guarding Roche’s ability to recover its losses.

Conclusion

       Considering the risk of immediate harm to Roche and the associated factors, the court

concludes that a temporary restraining order is warranted to preserve the status quo until the

court conducts a hearing on the application for a preliminary injunction.

       Based upon the foregoing analysis, the court GRANTS Roche’s motion and ORDERS

as follows:

   1. Pending further order of this court, Konie Minga, and her relatives, officers, agents,



                                                  6
  Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 7 of 8



   servants, employees, and attorneys, and all other persons acting or participating with her,

   who receive actual notice of this order by personal service or otherwise, whether acting

   directly or through any trust, corporation, subsidiary, or other device, are hereby

   RESTRAINED and ENJOINED from transferring, liquidating, encumbering, pledging,

   loaning, concealing, dissipating, disbursing, assigning, spending, withdrawing, or

   otherwise disposing of any funds, shares of stock, or other assets, that are held in the five

   accounts specified in Roche’s motion (collectively the “Accounts”);

2. Konie Minga, and her relatives, officers, agents, servants, employees, and attorneys, and

   all other persons acting or participating with her, whether acting directly or through any

   trust, corporation, subsidiary, or other device; and any person who receives any assets

   from any of the Accounts between October 21, 2019 and the date of receipt of this Order,

   SHALL immediately RESTORE such assets to the Accounts, and shall immediately

   provide written documentation of all such transactions to Plaintiffs and to the Court;

3. Plaintiffs may serve subpoenas, or requests for supplemental production, on the financial

   institutions responsible for the Accounts, for all transactions since November 1, 2018,

   and said subpoenas or requests may be returnable within five business days;

4. Within three business days of the entry of the court’s Temporary Restraining Order,

   Plaintiffs SHALL POST an undertaking with the Clerk of the Court in the form of a

   bond, cash or check, in the amount of $100,000 as security for the payment of such costs

   and damages as may be incurred or suffered by any party as a result of any undue harm

   caused by this Temporary Restraining Order;

5. Defendant Konie Minga shall SHOW CAUSE before the court at the Hugo Black

   Federal Courthouse in Birmingham Alabama, on October 30, 2019, at 9:00 a.m. why a



                                             7
Case 2:18-cv-01479-KOB-HNJ Document 268 Filed 10/25/19 Page 8 of 8



 preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure,

 should not be issued to require Konie Minga, and her relatives, officers, agents, servants,

 employees, and attorneys, and all other persons acting or participating with her, whether

 acting directly or through any trust, corporation, subsidiary, or other device, as follows:

 A. Be enjoined and prohibited from transferring, liquidating, encumbering, pledging,

    loaning, concealing, dissipating, disbursing, assigning, spending, withdrawing, or

    otherwise disposing of any funds, shares of stock, or other assets in the Accounts until

    the final disposition, with prejudice, of this action;

 B. Return to the Accounts any funds or assets disbursed or transferred from those

    accounts by check, wire, or other form of direct or indirect transfer after December

    31, 2018.

 C. Transfer the assets in the Accounts into accounts under the supervision and

    administration of the Court.

 The court will enter a separate order setting this matter for a hearing on October 30, 2019.

 DONE and ORDERED this 25th day of October, 2019.



                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           8
